DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement is made of amendment filed on 06/01/2022  The amendments of Applicant are entered and have been considered by Examiner. Claims 1-20 were previously pending. Claims 1, 8, and 15 are amended. Claims 1-20 are pending.

TERMINAL DISCLAIMER
The terminal disclaimer filed on 06/15/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent 10,616,118 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Evan Sotiriou on 06/13/2022

The application has been amended as follows: 

1. (Currently Amended) A method for supporting aggressive credit waiting in a high performance computing environment, comprising: 
providing, at one or more computers, including one or more microprocessors, a network fabric, the network fabric comprising
a plurality of switches, wherein the plurality of switches are interconnected via a plurality of links, wherein each of the links supports a plurality of virtual lanes, and wherein each switch comprises a plurality of switch ports; 
providing, at a switch of the plurality of switches, a plurality of credit wait policy mapping tables, wherein each of the plurality of credit wait policy mapping tables are provided, respectively, at a different switch port of the plurality of switch ports of the switch, the plurality of credit wait policy mapping tables associated with one or more arrays of credit wait policies associated with the plurality of switch ports, wherein array values in the one or more arrays of credit wait policies comprise different credit wait policies of a plurality of credit wait policies associated with each virtual lane supported by the plurality of switch ports; 
receiving, at first switch port of the switch, a packet, via a link, wherein the packet is received on a first virtual lane supported on the link, wherein the first switch port is associated with an ingress buffer; and 
determining, based upon the packet being received on the first virtual lane, one of the credit wait policies associated with the first virtual lane to apply to the received packet usinq the credit wait policy mappinq table of the first switch port on which the packet is received.


2. (Currently Amended) The method of claim 1,
wherein [[a]]the credit wait policy mapping table provided at the first switch port comprises a plurality of credit wait policies of the one or more arrays of credit wait policies, and wherein determining one of the credit wait policies comprises determining one of the credit wait policies that is indexed via a service level of the received packet and a remote port to which the received packet is addressed.

8. (Currently Amended) A system for supporting aggressive credit waiting in a high performance computing environment, the system comprising: 
a computer environment comprising: 
a network fabric, the network fabric comprising 
a plurality of switches, wherein the plurality of switches are interconnected via a plurality of links, wherein each of the links supports a plurality of virtual lanes, and wherein each switch comprises a plurality of switch ports; 
wherein the computer environment is configured to perform the steps comprising: 
providing, at a switch of the plurality of switches, a plurality of credit wait policy mapping tables, wherein each of the plurality of credit wait policy mapping tables are provided, respectively, at a different switch port of the plurality of switch ports of the switch, the plurality of credit wait policy mapping tables associated with one or more arrays of credit wait policies associated with the plurality of switch ports, wherein array values in the one or more arrays of credit wait policies comprise different credit wait policies of a plurality of credit wait policies associated with each virtual lane supported by the plurality of switch ports; 
receiving, at first switch port of the switch, a packet, via a link, wherein the packet is received on a first virtual lane supported on the link, wherein the first switch port is associated with an ingress buffer; and 
determining, based upon the packet being received on the first virtual lane, one of the credit wait policies associated with the first virtual lane to apply to the received packet usinq the credit wait policy mappinq table of the first switch port on which the packet is received.

9. (Currently Amended) The system of claim 8, 
wherein [[a]]the credit wait policy mapping table provided at the first switch port comprises a plurality of credit wait policies of the one or more arrays of credit wait policies, and wherein determining one of the credit wait policies comprises determining one of the credit wait policies that is indexed via a service level of the received packet and a remote port to which the received packet is addressed.


15. (Currently Amended) A non-transitory machine readable medium, including instructions stored thereon for supporting aggressive credit waiting in a high performance computing environment, which when read and executed by one or more computers caused the one or more computers to perform steps comprising: 
providing, at one or more computers, including one or more microprocessors, a network fabric, the network fabric comprising 
a plurality of switches, wherein the plurality of switches are interconnected via a plurality of links, wherein each of the links supports a plurality of virtual lanes, and wherein each switch comprises a plurality of switch ports; 
providing, at a switch of the plurality of switches, a plurality of credit wait policy mapping tables, wherein each of the plurality of credit wait policy mapping tables are provided, respectively, at a different switch port of the plurality of switch ports of the switch, the plurality of credit wait policy mapping tables associated with one or more arrays of credit wait policies associated with the plurality of switch ports, wherein array values in the one or more arrays of credit wait policies comprise different credit wait policies of a plurality of credit wait policies associated with each virtual lane supported by the plurality of switch ports; 
receiving, at first switch port of the switch, a packet, via a link, wherein the packet is received on a first virtual lane supported on the link, wherein the first switch port is associated with an ingress buffer; and 
determining, based upon the packet being received on the first virtual lane, one of the credit wait policies associated with the first virtual lane to apply to the received packet using the credit wait policy mapping table of the first switch port on which the packet is received.

16. (Currently Amended) The non-transitory machine readable medium of claim 15, 
wherein [[a]]the credit wait policy mapping table provided at the first switch port comprises a plurality of credit wait policies of the one or more arrays of credit wait policies, and wherein determining one of the credit wait policies comprises determining one of the credit wait policies that is indexed via a service level of the received packet and a remote port to which the received packet is addressed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art teaches the general concept of an Infiniband fabric that includes a plurality of switches interconnected via a plurality of links, wherein each link includes one or more virtual lanes. The prior art further teaches mapping packets to particular virtual lanes based on a received service level using SL-to-VL mapping tables. US Patent 6,962,749, further discloses drop policies in which each virtual lane of a link keeps a record of available  credits to each VL, an dropping a packet received at an input port if there is not enough sufficient credits. Other priors arts such as Banavalikar (US 2014/0269274), describe distribution of flow credits to each port according to a predetermined policy.
However, while the prior art teaches drop policies that are consistent for each port in a particular switch, the prior art does not teach providing, at a switch of the plurality of switches, a plurality of credit wait policy mapping tables, wherein each of the plurality of credit wait policy mapping tables are provided, respectively, at a different switch port of the plurality of switch ports of the switch, the plurality of credit wait policy mapping tables associated with one or more arrays of credit wait policies associated with the plurality of switch ports, wherein array values in the one or more arrays of credit wait policies comprise different credit wait policies of a plurality of credit wait policies associated with each virtual lane supported by the plurality of switch ports; receiving, at first switch port of the switch, a packet, via a link, wherein the packet is received on a first virtual lane supported on the link, wherein the first switch port is associated with an ingress buffer; and determining, based upon the packet being received on the first virtual lane, one of the credit wait policies associated with the first virtual lane to apply to the received packet usinq the credit wait policy mappinq table of the first switch port on which the packet is received. Thus, prior arts on record and further
search on prior art, fail to teach, alone or in combination, the above mentioned claimed
features along with all other limitations in the independent claims.
Subsequently, after an additional comprehensive search of the prior art and full examination of the instant application, it is believed that the independent claims (treating the claim as a whole) are patentable, novel and non-obvious invention over all of the cited references in instant application, individually, or in any hypothetical combination. Since the disclosed dependent claims are dependent on one of the above independent claims, therefore they are also patentable.
Correspondingly, it is believed that the claims and description of the invention are adequately described and set forth in the specification such that Applicants'  claimed invention, and terms and features described therein, are readily understood by those of ordinary skill in the art as set forth in the allowed claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENKEY VAN whose telephone number is (571)270-7160. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on (571)272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENKEY VAN/Primary Examiner, Art Unit 2477